Citation Nr: 1445943	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident.  

2.  Entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left upper extremity due to Parkinson's disease.  

3.  Entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left lower extremity due to Parkinson's disease.  

4.  Entitlement to an effective date earlier than April 17, 2014, for service connection for a stooped posture due to Parkinson's disease.  

5.  Entitlement to an effective date earlier than April 17, 2014, for service connection for sleep disturbances due to Parkinson's disease.  

6.  Entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of smell due to Parkinson's disease.  

7.  Entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of taste due to Parkinson's disease.  

8.  Entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of automatic movements due to Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that reopened and denied the Veteran claim for entitlement to service connection for residuals of a cerebrovascular accident on a de novo basis.  

However, service connection for residuals of a cerebrovascular accident was previously denied in an unappealed April 2007 RO decision. Therefore, the Board was required to address whether the Veteran had submitted new and material evidence to reopen his claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In March 2014, the Board reopened and remanded the Veteran's claim for entitlement to service connection for residuals of a cerebrovascular accident.  

The issues of entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left upper extremity; entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left lower; entitlement to an effective date earlier than April 17, 2014, for service connection for a stooped; entitlement to an effective date earlier than April 17, 2014, for service connection for sleep disturbances; entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of smell; entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of; and entitlement to an effective date earlier than April 17, 2014, for service connection for loss of automatic movements, are all  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current residuals of a cerebrovascular accident began many years after service, were not caused by any incident of service, including Agent Orange exposure, and were not caused by or permanently worsened by his service-connected diabetes mellitus with erectile dysfunction.  The Veteran also claims service connection for residuals of a cerebrovascular accident secondary to hypertension, but he is not currently service-connected for hypertension.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in April 2009 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in August 2010.  VA examinations were conducted in January 2007 and May 2014.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

The Veteran is service-connected for diabetes mellitus with erectile dysfunction.  The Veteran is also service-connected for peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; constipation; bilateral hearing loss; essential tremors and stiffness of the left upper extremity due to Parkinson's disease; essential tremors and stiffness of the left lower extremity due to Parkinson's disease; a stooped posture due to Parkinson's disease; sleep disturbances due to Parkinson's disease; a loss of a sense of smell due to Parkinson's disease; a loss of a sense of taste due to Parkinson's disease; and loss of automatic movements due to Parkinson's disease.  

The Veteran contends that he has residuals of a cerebrovascular accident that are related to service, to include exposure to Agent Orange.  He also asserts that his residuals of a cerebrovascular accident are related to his service-connected diabetes mellitus with erectile dysfunction, and to his non-service-connected hypertension.  

The Veteran's service treatment records do not show treatment for a cerebrovascular accident or for any cardiovascular or neurological problems.  

Post-service private and VA treatment records, including VA examination reports, show treatment for residuals of cerebrovascular accident.  

For example, an October 2006 discharge summary from the Oregon Health and Science University Hospitals and Clinics indicated that the Veteran developed an acute onset of right-sided weakness and problems with speech while refereeing a soccer game on the date of admission.  It was noted that his maximum deficit occurred approximately twenty minutes after admission.  The discharge diagnosis was left thalamic intraparenchymal hemorrhage.  Additional diagnoses were listed as hypertension; hyperlipidemia; type 2 diabetes mellitus; and obstructive sleep apnea.  

A January 2007 aid and attendance or housebound examination report included a notation that the Veteran's claim file was reviewed.  It was noted that the Veteran was diagnosed with type 2 diabetes mellitus in July 2006.  The examiner reported that the Veteran then had a stroke, which was diagnosed as an intracranial hemorrhage in October 2006, and that he was diagnosed with hypertension at that time and started on hypertension medications.  The diagnoses included diabetes mellitus; hypertension; erectile dysfunction; diabetic neuropathy; and an intracranial hemorrhage.  The examiner indicated that the Veteran's hypertension was diagnosed in October 2006 and that he had a normal microalbumin to creatinine ratio in August 2006 of 9.83.  The examiner stated that, therefore, it was most likely that the Veteran's hypertension was not secondary to his diabetes mellitus.  The examiner reported that the Veteran suffered an intracranial hemorrhage in October 2006.  The examiner commented that the Veteran's intracranial hemorrhage was most likely secondary to his hypertension, and not to his diabetes mellitus.  

An August 2009 statement from a VA physician indicated that the risk factors for the Veteran's stroke included type 2 diabetes mellitus, hypertension, and hyperlipidemia.  

A September 2009 statement from a VA nurse practitioner noted that the Veteran had been her patient since July 2006 and she had diagnosed the Veteran with diabetes during his first office visit.  The nurse practitioner stated that, shortly after the Veteran was diagnosed with diabetes, he suffered a stroke.  It was noted that diabetes increased a patient's risk of cardiovascular and cerebrovascular disease.  The nurse practitioner commented that it was very likely that the Veteran's diabetes was a factor which contributed to him experiencing a stroke.  

A May 2014 VA neurological examination report included a notation that the Veteran's claim file had been reviewed.  The examiner reported that, in October 2006, the Veteran suffered an acute onset of slurred speech and right-sided weakness.  The examiner stated that the Veteran happened to be refereeing a soccer game at the Oregon Health Sciences University Hospital.  The Veteran was seen within five minutes and was noted to have an elevated blood pressure reading of 182/105 and computed tomography imaging of the Veteran's brain revealed a left thalamic basal ganglion hemorrhage.  The examiner indicated that the Veteran was admitted to the hospital and that neurology attending notes attributed the hemorrhagic stroke to hypertension.  

The examiner reported that a neurological consultation report at a VA facility in December 2006 related that hypertension was the etiology of the Veteran's stroke.  The examiner also indicated that a July 2006 treatment entry from the same VA facility showed that the Veteran had diabetes mellitus and elevated blood pressure consistent with hypertension.  Blood pressure readings at that time were 152/86 and 154/94.  The examiner reported that a subsequent blood pressure log submitted to the clinic was diagnostic for hypertension, pursuant to an October 2006 addendum.  The examiner referred to multiple blood pressure readings from a hypertension monitor in September 2006.  

The diagnosis was a hemorrhage of the left thalamic and basal ganglia.  The examiner commented that the Veteran's stroke was less likely than not (less than 50 percent probability) incurred or caused by an in-service injury, event, or illness.  The examiner reported that there was no evidence of the claimed condition or its precursors during the Veteran's period of active duty.  The examiner stated that medical literature did not support Agent Orange as a causative agent in a stroke.  It was noted that Agent Orange was also not recognized by the VA as a presumptive etiology for a stroke.  

The examiner also maintained that the Veteran's stroke was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner stated that the Veteran's service-connected conditions of diabetes with erectile dysfunction, diabetic neuropathy, an irritable colon, and impaired hearing were less likely than not the etiology of his stroke.  The examiner indicated that the likely etiology of the Veteran's cerebrovascular accident was hypertension, which was a leading cause of strokes.  The examiner reported that the Veteran had hypertension at the time of his stroke, and that both the initial in-patient neurologist, and later, a neurologist in an outpatient setting, identified hypertension as the likely cause of his stroke.  

The examiner indicated that the Veteran's service-connected diabetes mellitus was a risk factor for an ischemic stroke, but that the Veteran had a hemorrhagic stroke when a cerebral blood vessel ruptured.  The examiner stated that the Veteran's blood pressure at that time was over 180 systolic.  The examiner reported that medical records from July 2006 demonstrated elevated blood pressures that diagnosed hypertension concomitant with the diagnosis of diabetes mellitus.  The examiner maintained that, therefore, hypertension could not be said to be due to diabetes mellitus, nor was it aggravated by diabetes mellitus, with a normal epidermal growth factor receptor, and no evidence of proteinuria.  In summary, neither service-connected diabetes mellitus, nor any of the Veteran's other service-connected conditions, caused or aggravated the residuals of a cerebrovascular accident.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran was afforded a VA aid and attendance or housebound examination in January 2007.  The examiner indicated that the Veteran's hypertension was diagnosed in October 2006 and that he had a normal microalbumin to creatinine ratio in August 2006 of 9.83.  The examiner stated that, therefore, it was most likely that the Veteran's hypertension was not secondary to his diabetes mellitus.  The examiner also reported that the Veteran suffered an intracranial hemorrhage in October 2006.  The examiner concluded that the Veteran's intracranial hemorrhage was most likely secondary to his hypertension, and not to his diabetes mellitus.  The examiner did not specifically address whether the Veteran's service-connected diabetes mellitus with erectile dysfunction aggravated his residuals of a cerebrovascular accident.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Additionally, the examiner did not provide much in the way of a rationale for his opinion that the Veteran's intracranial hemorrhage was most likely secondary to his hypertension and not to his diabetes mellitus.  Further, the examiner also did not address whether the Veteran's residuals of a cerebrovascular accident were related to his presumed Agent Orange exposure.  Therefore, the Board finds that examiner's opinions are less probative in this matter.  

Additionally, an August 2009 statement from a VA physician indicated that the risk factors for the Veteran's stroke included type 2 diabetes mellitus, hypertension, and hyperlipidemia.  Further, a September 2009 statement from a VA nurse practitioner noted that the Veteran had been a patient of her since July 2006, and that she diagnosed the Veteran with diabetes during his first office visit.  The nurse practitioner commented that it was very likely that the Veteran's diabetes was a factor which contributed to him experiencing a stroke.  There is no indication that the VA physician, or the VA nurse practitioner, respectively, reviewed the Veteran's claim file in providing their opinions.  Although claim file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, both the VA physician and the VA nurse practitioner provided little in the way of a cogent rationale for their opinions, and neither addressed whether the Veteran's service-connected diabetes mellitus with erectile dysfunction caused or aggravated his residuals of a cerebrovascular accident.  They also did not address whether the Veteran's residuals of a cerebrovascular accident were related to his presumed Agent Orange exposure.  Therefore, the Board finds that their opinions are of limited probative value.  

Conversely, the examiner, pursuant to the May 2014 VA neurological examination report specifically reviewed the Veteran's claim file.  The examiner found that the Veteran's residuals of a cerebrovascular accident were less likely than not incurred or caused by the claimed in-service injury, event, or illness, as there was no evidence of the claimed condition or its precursors during the Veteran's period of active duty, and the medical literature did not support Agent Orange as a causative agent in a stroke.  The examiner also maintained that the Veteran's residuals of a cerebrovascular accident were less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner stated that the Veteran's service-connected conditions of diabetes with erectile dysfunction, diabetic neuropathy, an irritable colon, and impaired hearing were less likely than not the etiology of his stroke.  The examiner indicated that the Veteran's service-connected diabetes mellitus was a risk factor for an ischemic stroke, but that the Veteran had a hemorrhagic stroke when a cerebral blood vessel ruptured.  The examiner stated that the Veteran's hypertension could not be said to be due to diabetes mellitus, nor was it aggravated by diabetes mellitus, with a normal epidermal growth factor receptor, and no evidence of proteinuria.  

The examiner concluded that neither the service-connected diabetes mellitus, nor any of the Veteran's other service-connected conditions, caused or aggravated the residuals of a cerebrovascular accident.  The examiner reviewed the Veteran's claim file, discussed the Veteran's medical history in some detail, and provided cogent rationales for his various opinions.  Therefore, the Board finds that the VA examiner's opinions, pursuant to the May 2014 VA neurological examination report, are the most probative evidence of record in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his current residuals of a cerebrovascular accident are not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current residuals of a cerebrovascular accident were, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

The probative medical evidence is against a finding that the Veteran's current residuals of a cerebrovascular accident are related to his period of service.  In fact, the evidence of record is against this finding, indicating that the Veteran's residuals of a cerebrovascular accident began many years after service, without relationship to service, to include any Agent Orange exposure.  Additionally, the probative medical evidence is against a finding that the Veteran's current residuals of a cerebrovascular accident were caused or worsened by his service-connected diabetes mellitus with erectile dysfunction.  A VA examiner, pursuant to the May 2014 VA neurological examination report, in very probative opinions, specifically found that the Veteran's residuals of a cerebrovascular accident were not related to his period of service, to include Agent Orange exposure, and that neither the service-connected diabetes mellitus with erectile dysfunction, nor any of the Veteran's other service-connected conditions, caused or aggravated the residuals of a cerebrovascular accident.  

The Veteran has asserted that his claimed residuals of a cerebrovascular accident had their onset during his period of service, or are related to his service-connected diabetes mellitus with erectile dysfunction.  Although the Veteran is competent to report that he had symptoms he felt were related to a cerebrovascular accident during service or since service, he is not competent to diagnose his claimed residuals of a cerebrovascular accident as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus.  

Additionally, the Veteran is also attempting to establish service connection for residuals of a cerebrovascular accident as secondary to hypertension.  However, secondary service connection presupposes the existence of an established service-connected disability.  Hypertension is not service-connected, and thus, secondary service connection for any condition allegedly due to hypertension is not warranted.  

The preponderance of the evidence is against the claim for entitlement to service connection for residuals of a cerebrovascular accident; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Service connection for residuals of a cerebrovascular accident is denied.  


REMAND

In a July 2014 rating decision, the RO granted service connection and a 20 percent rating for essential tremors and stiffness of the left upper extremity due to Parkinson's disease; granted service connection and a 20 percent rating for essential tremors and stiffness of the left lower extremity due to Parkinson's disease; granted service connection and a 10 percent rating for a stooped posture due to Parkinson's disease; granted service connection and a 10 percent rating for sleep disturbances due to Parkinson's disease; granted service connection and a noncompensable rating for a loss of a sense of smell due to Parkinson's disease; granted service connection and a noncompensable rating for a loss of a sense of taste due to Parkinson's disease; and granted service connection and a noncompensable rating for loss of automatic movements due to Parkinson's disease, all effective April 17, 2014.  In July 2014, the Veteran expressed his disagreement with the effective dates assigned for each of those grants.  

The RO has not issued a statement of the case as to the issues of entitlement to an effective date earlier than April 17, 2014, for any of the issues.  The Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following:  

Issue a statement of the case (SOC) to the Veteran on the issues of entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left upper extremity due to Parkinson's disease; entitlement to an effective date earlier than April 17, 2014, for service connection for essential tremors and stiffness of the left lower extremity due to Parkinson's disease; entitlement to an effective date earlier than April 17, 2014, for service connection for a stooped posture due to Parkinson's disease; entitlement to an effective date earlier than April 17, 2014, for service connection for sleep disturbances due to Parkinson's disease; entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of smell due to Parkinson's disease; entitlement to an effective date earlier than April 17, 2014, for service connection for a loss of a sense of taste due to Parkinson's disease; and entitlement to an effective date earlier than April 17, 2014, for service connection for loss of automatic movements due to Parkinson's disease, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


